DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on September 6th, 2022, amended claims 1 and 4-14 are entered. Claims 3, 15, and 16 are canceled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejection under 35 U.S.C. 101 have been fully considered. The rejection is withdrawn in view of the amendment.
Applicant’s remarks and amendments with respect to the rejections under 35 U.S.C. 102 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on September 6th, 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. The rejections are maintained, and further clarified, in view of the amendment.
At Pg. 8 of the Reply, Applicant argues that Petersen fails to disclose collecting signals at the same predetermined point in time. Examiner respectfully disagrees. Although independent claim 1 has been amended to clarify that the predetermined point of time relative to the time anchor point is the same for each of the two slave devices, this limitation can be broadly interpreted to match the “fixed interval” taught by Petersen. Petersen discloses multiple signals being transmitted within a fixed interval (transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]). Petersen discloses multiple sensor devices that transmit the values to the master device, which can control the transmission timings of all the sensor devices (the device will collect sensor values 20…the signals are processed and packed in a data package with a unique identity that is unique for each wireless sensor transceiver 24. Then the data package is transmitted 26 to the receiver device followed by confirmation from the receiver device on the reception of the data package…the sensor transceiver can be controlled at any time from the other device that acts as a master while the sensor transceiver is the slave; [0042]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al (U.S. Patent Publication No. 2016/0255600; cited by Applicant) in view of Turner et al (U.S. Patent Publication No. 2018/0353086; cited by Applicant).
Regarding Claim 1, Hayami discloses a monitoring system comprising a master device (transfer device 14; base station 16; receiver 20) adapted for wireless communication ([0039]) with two slave devices (first transmitter 12a, second transmitter 12b) each having a sensor (first sensor 10a, second sensor 10b) adapted for acquiring a respective physiological signal (A sensor 10 is wearable by a person and measures biological information such as cardioelectricity, myoelectricity, pulse wave, heart rate, body temperature, etc., of the person wearing the sensor 10. A single sensor 10 measures a single type of biological information, e.g., pulse wave; [0033]), 
wherein the master device is adapted for 5providing synchronization signals to the two slave devices (the transfer device 14 defines priority to each of the plurality of transmitters 12; [0059]), and 
instructing the two slave devices to acquire the respective physiological signal based on timing instructions (The transfer device sets priority to each of the plurality of transmitters and preferentially transfers detected information from a transmitter with high priority; [0057-0062]; Figures 11-12; Examiner’s Note: A priority level is equivalent to timing instructions. The transmitter that is defined as “high priority” will have its data transmitted first, before the transmitters that are defined as “low priority”. In Figure 11, The first, second, and third transmitters are assigned as priority levels 1, 2, and 3, respectively. In terms of timing instructions, the first transmitter will have its data communicated first, the second transmitter will have its data communicated afterwards, and the third transmitter will have its data communicated last), 
wherein each of the two slave devices is adapted for 
receiving a synchronization message (the transfer device 14 defines priority to each of the plurality of transmitters 12; [0059]),
acquiring the respective physiological signal (biological information; [0057]) by means of the sensor according to the 10received timing instructions (Each of the sensors 10 measures biological information that is different. A transmitter 12 transmits an information sequence to the transfer device 14 also capable of receiving information sequences from the other transmitters 12…since an increase in transmission delay of an important information sequence is suppressed, the effect on early detection of an abnormal state can be reduced; [0058-0062]), and 
transmitting ([0039]; Figure 1) the acquired respective physiological signal wirelessly to the master device (A transmitter 12 transmits an information sequence to the transfer device 14 also capable of receiving information sequences from the other transmitters 12; [0058]),
and wherein the master device (receiver 20) comprises a processor (processing unit 44; analysis unit 48) adapted for processing the acquired physiological signals acquired by the sensors of at least two slave devices in order to extract a measure for a physiological parameter (The processing unit 44 includes: a synchronization unit 46; an analysis unit 48; a display unit 50; and a returning unit 52; [0032]; The analysis unit 48 analyzes the plurality of pieces of detected information whose timing has been synchronized by the synchronization unit 46…when abnormality is detected in the analysis unit 48 or when abnormality is detected by the diagnosis from the doctor, the returning unit 52 returns the detection result to a predetermined return destination [0043]).
Hayami fails to disclose setting a time anchor point based on the synchronization message and a predetermined point of time relative to the time anchor point that is the same for each of the two slave devices. 
In a similar technical field, Petersen discloses an on-line health monitoring system (Abstract), wherein each of the two slave devices is adapted for setting a time anchor point based on the synchronization message (FIG. 2 shows a flow diagram 10 of the task that a wireless sensor transceiver will perform…When the device receives an instruction notification 14 it will start the inialising process that sets up the system and its function 18. This process will set up the wireless sensor transceiver depending on the instruction received and which sensors are connected to the device. After the initialising process the device will collect sensor values 20; [0042]; Examiner’s Note: Once the initializing process is completed, the device will start collecting sensor values. This is equivalent to the “time anchor point”, as it is the beginning of the data collection) and a predetermined point of time relative to the time anchor point that is the same for each of the two slave devices (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]; Examiner’s Note: The “time anchor point” is equivalent to the start of the fixed interval, and the “predetermined point of time” is equivalent to the end of the fixed interval. At the end of the fixed interval, the signals are transmitted so that the physiological signals can be processed/acquired. The same fixed interval timeframe can be used for multiple sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the interval teachings of Petersen into those of Hayami in order to monitor the condition of the subject over specific periods of time (Petersen [0025]).

Regarding Claim 154, Hayami discloses wherein each of the two slave devices is adapted to encode the respective acquired physiological signal into digitized data packets and transmit the 25data packets to the master device (A compressor 36 compresses an information sequence generated by the multiplexer 32 and outputs a compressed information sequence to a transmission unit 38. Such compression is performed such that the information sequence can be reproduced in the expansion unit 42; [0038]).

Regarding Claim 155, Hayami discloses wherein each of the two slave devices (The first transmitter 12a includes: a first input unit 30a; a first multiplexer32a…The second transmitter 12b includes: a second input unit 30b; a second multiplexer 32b; [0032]) is adapted to include timing metadata in the digitized data packets transmitted to the master device (FIG. 4 illustrates processing details performed by the multiplexer 32. Detected information from the input unit 30 is shown as “sensor output bitstream.” As shown in the figure, time information is inserted between sensor output bitstreams at predetermined intervals…a compressor 36 compresses an information sequence generated by the multiplexer 32 and outputs a compressed information sequence to a transmission unit 38. Such compression is performed such that the information sequence can be reproduced in the expansion unit 42; [0037-0038]).

Regarding Claim 615, Hayami discloses wherein the master device is adapted to receive digitized data packets from the two slave devices (The transmission unit 38 transmits a signal in which the information sequence from the compressor 36 is included…A transfer device 14 receives the signal from the transmission unit 38. The transfer device 14 transmits the signal that has been received to the base station device 16; [0039]),18 decode the received digitized data packets to identify sensor data and timing metadata (A compressor 36 compresses an information sequence generated by the multiplexer 32 and outputs a compressed information sequence to a transmission unit 38. Such compression is performed such that the information sequence can be reproduced in the expansion unit 42, which is described later. This compression method may be lossless compression or may be lossy conversion that allows for diagnosis and time synchronization; [0038]; The expansion unit 42 expands a plurality of information sequences received by the reception unit 40 and outputs the plurality of information sequences that have been expanded to the processing unit 44. Expansion processing performed by the expansion unit 42 corresponds to reverse processing of compression processing performed by the compressor 36; [0041]), and process the received sensor data received from the two slave devices in the processor to extract physiologic characteristics from the sensor data (The synchronization unit 46 adjusts the timing of detected information so as to match the timing of the time information included in each of the plurality of information sequences…Abnormality is detected by the analysis. As the result of the analysis in the analysis unit 48, the display unit 50 displays biological information as shown in FIGS. 3A-3B; [0042-0043]).  

Regarding Claim 815, Hayami discloses wherein the processor is adapted for processing the physiological signals (The synchronization unit 46 adjusts the timing of detected information so as to match the timing of the time information included in each of the plurality of information sequences…Abnormality is detected by the analysis. As the result of the analysis in the analysis unit 48, the display unit 50 displays biological information as shown in FIGS. 3A-3B; [0042-0043]) acquired by a first sensor (first sensor 10a, first transmitter 12a) present in 10one of the two slave devices and a second sensor (second sensor 10b, second transmitter 12b) present in the other of the two slave devices (Each of the sensors 10 measures biological information that is different. A transmitter 12 transmits an information sequence to the transfer device 14 also capable of receiving information sequences from the other transmitters 12; [0058]).  

Regarding Claim 13, Hayami discloses a method of operating a monitoring system comprising a master device (transfer device 14; base station 16; receiver 20) adapted for wireless communication ([0039]) with two slave devices (first transmitter 12a, second transmitter 12b) each having a sensor (first sensor 10a, second sensor 10b) adapted for acquiring a respective physiological signal (A sensor 10 is wearable by a person and measures biological information such as cardioelectricity, myoelectricity, pulse wave, heart rate, body temperature, etc., of the person wearing the sensor 10. A single sensor 10 measures a single type of biological information, e.g., pulse wave; [0033]), 
wherein the method comprises steps of, 
providing synchronization signals to the two slave devices by the master device (the transfer device 14 defines priority to each of the plurality of transmitters 12; [0059]), 
instructing the two slave devices to acquire the respective physiological signal based on timing instructions for synchronization by the master device (The transfer device sets priority to each of the plurality of transmitters and preferentially transfers detected information from a transmitter with high priority; [0057-0062]; Figures 11-12; Examiner’s Note: A priority level is equivalent to timing instructions. The transmitter that is defined as “high priority” will have its data transmitted first, before the transmitters that are defined as “low priority”. In Figure 11, The first, second, and third transmitters are assigned as priority levels 1, 2, and 3, respectively. In terms of timing instructions, the first transmitter will have its data communicated first, the second transmitter will have its data communicated afterwards, and the third transmitter will have its data communicated last),19 
receiving a synchronization message by the two slave devices (the transfer device 14 defines priority to each of the plurality of transmitters 12; [0059]),
acquiring the respective physiological signal (biological information; [0057]) by means of the respective sensor according to the received timing instructions by each of the two slave devices (Each of the sensors 10 measures biological information that is different. A transmitter 12 transmits an information sequence to the transfer device 14 also capable of receiving information sequences from the other transmitters 12…since an increase in transmission delay of an important information sequence is suppressed, the effect on early detection of an abnormal state can be reduced; [0058-0062]), 
transmitting ([0039]; Figure 1) the acquired physiological signal wirelessly from the at least one slave device to the master device (A transmitter 12 transmits an information sequence to the transfer device 14 also capable of receiving information sequences from the other transmitters 12; [0058]),
and 5processing (processing unit 44; analysis unit 48) in the master device the physiological signals acquired by the sensors in the two slave devices in order to extract a measure for a physiological parameter (The processing unit 44 includes: a synchronization unit 46; an analysis unit 48; a display unit 50; and a returning unit 52; [0032]; The analysis unit 48 analyzes the plurality of pieces of detected information whose timing has been synchronized by the synchronization unit 46…when abnormality is detected in the analysis unit 48 or when abnormality is detected by the diagnosis from the doctor, the returning unit 52 returns the detection result to a predetermined return destination [0043]).
Hayami fails to disclose setting a time anchor point based on the synchronization message by the two slave devices and a predetermined point of time relative to the time anchor point that is the same for each of the two slave devices. 
In a similar technical field, Petersen discloses an on-line health monitoring system (Abstract), wherein each of the two slave devices is adapted for setting a time anchor point based on the synchronization message by the two slave devices (FIG. 2 shows a flow diagram 10 of the task that a wireless sensor transceiver will perform…When the device receives an instruction notification 14 it will start the initalising process that sets up the system and its function 18. This process will set up the wireless sensor transceiver depending on the instruction received and which sensors are connected to the device. After the initialising process the device will collect sensor values 20; [0042]; Examiner’s Note: Once the initializing process is completed, the device will start collecting sensor values. This is equivalent to the “time anchor point”, as it is the beginning of the data collection) and a predetermined point of time relative to the time anchor point that is the same for each of the two slave devices (This transmitting of signals could be with a fixed interval such as every hour, every second hour etc. so that the condition of the subject over some time period can be monitored; [0025]; Examiner’s Note: The “time anchor point” is equivalent to the start of the fixed interval, and the “predetermined point of time” is equivalent to the end of the fixed interval. At the end of the fixed interval, the signals are transmitted so that the physiological signals can be processed/acquired. The same fixed interval timeframe can be used for multiple sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the interval teachings of Petersen into those of Hayami in order to monitor the condition of the subject over specific periods of time (Petersen [0025]).

Regarding Claim 1154, Hayami discloses wherein each of the at least two slave devices (The first transmitter 12a includes: a first input unit 30a; a first multiplexer32a…The second transmitter 12b includes: a second input unit 30b; a second multiplexer 32b; [0032]) is adapted to include timing metadata accompanying the acquired physiological signal transmitted to the 10master device (FIG. 4 illustrates processing details performed by the multiplexer 32. Detected information from the input unit 30 is shown as “sensor output bitstream.” As shown in the figure, time information is inserted between sensor output bitstreams at predetermined intervals…a compressor 36 compresses an information sequence generated by the multiplexer 32 and outputs a compressed information sequence to a transmission unit 38. Such compression is performed such that the information sequence can be reproduced in the expansion unit 42; [0037-0038]).

Claims 2, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami and Petersen as applied to claim 1 above, and further in view of Turner et al (U.S. Patent Publication No. 2018/0353086; cited by Applicant).
Regarding Claim 2, Hayami and Petersen fail to disclose wherein the two slave devices are embodied by a set of hearing aids.
In a similar technical field, Turner discloses a method for obtaining biometric measurements (Abstract), wherein the two slave devices are embodied by a set of hearing aids (wireless earpieces 102; [0056]).15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the earpiece teachings of Turner into those of Hayami and Petersen in order to provide meaningful features which benefit users, such as an easily wearable device, enhanced functionality, wireless capabilities, capability of obtaining biometric measurements, providing contextual awareness and identification of a user (Turner [0003-0009]).

5 Regarding Claim 7, Hayami discloses wherein the processor is adapted for processing the physiological signals acquired by sensors present in the two slave devices. Hayami and Petersen fail to disclose a further sensor present in the master device.
5 Turner discloses wherein the processor is adapted for processing the physiological signals acquired by sensors present in the two slave devices and a further sensor present in the master device (The components of the sensors 112 as well as the sensors of the wireless device 104 and the personal computer may be utilized to determine relative position, orientation, motion, and so forth; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the further sensor taught by Turner into the teachings of Hayami and Petersen in order to provide a way to determine the proximity of the devices within the communications environment (Turner [0036]).

Regarding Claim 10, Hayami and Petersen fail to disclose wherein one of at least two slave devices includes one photoplethysmogram (PPG) sensor using a pulse oximeter illuminating the skin and measuring changes in light absorption.
Turner discloses wherein one of at least two slave devices includes one photoplethysmogram (PPG) sensor using a pulse oximeter (The sensors 406 may also include…a pulse oximeter 418; [0078]; Figure 4) illuminating the skin and measuring changes in light absorption (The reflected optical signal may be analyzed to determine blood pressure, pulse rate, pulse oximetry….may utilize spectroscopy as it is known in the art and developing to determine any number of user biometrics; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pulse oximeter teachings of Turner into the teachings of Hayami and Petersen in order to utilize spectroscopy to broaden the types of sensors that can be implemented to obtain a greater number of biometrics (Turner [0051]).

Regarding Claim 11, Hayami and Petersen fail to disclose wherein one of at least two slave devices includes one electrode for sensing an electroencephalography (EEG) signal from an ear canal of a user of the 20hearing aid.  
Turner discloses wherein one of at least two slave devices includes one electrode for sensing an electroencephalography (EEG) signal (EEG 432; Figure 4) from an ear canal of a user of the 20hearing aid (other examples of physiological or biological sensors 422 may also be included in the wireless earpieces 402. These may include a blood pressure sensor 430, and electroencephalogram (EEG) 432; [0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the EEG teachings of Turner into the teachings of Hayami and Petersen in order to broaden the types of sensors that can be implemented to obtain a greater number of biometrics (Turner [0078]).

Regarding Claim 12, Hayami and Petersen fail to disclose wherein the at least one slave device is a wearable electroencephalography (EEG) monitoring module adapted for remote surveillance of an EEG signal.
Turner discloses wherein the at least one slave device is a wearable electroencephalography (EEG) monitoring module adapted for remote surveillance of an EEG signal (other examples of physiological or biological sensors 422 may also be included in the wireless earpieces 402. These may include a blood pressure sensor 430, and electroencephalogram (EEG) 432; [0078]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the EEG teachings of Turner into the teachings of Hayami and Petersen in order to broaden the types of sensors that can be implemented to obtain a greater number of biometrics (Turner [0078]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayami and Petersen as applied to claim 1 above, and further in view of Khachaturian et al (U.S. Patent Publication No. 2019/0046121; previously cited).
Regarding Claim 9, Hayami and Petersen fail to disclose wherein the processor is adapted for applying an adaptive filter for removing noise from the physiological signals acquired by the sensors of the two slave devices.  
In a similar technical field, Khachaturian discloses a multi-vital sign smartphone system that detects multiple vital signs from sensors, which are transmitted to, and stored by, an electronic medical record system (Abstract), wherein the processor is adapted for applying an adaptive filter for removing noise from the physiological signals acquired by the sensors of the two slave devices (An adaptive filter produces a noise approximating signal as a function of reference signals received over time and feeds that noise-approximating signal to an output element, which subtracts it from the primary to produce an output approximating the target signal…The adaptive filter is coupled with the adaptation controller to receive the adaptation signal and to selectively modify the noise-approximating signal to minimize a difference between it and the primary signal; [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the adaptive filtering teachings of Khachaturian into those of Hayami and Petersen in order to generate an output signal more closely matching the target signal (Khachaturian [0074]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791